247 S.W.3d 92 (2008)
STATE of Missouri, Respondent,
v.
Ronderrick BRIGGS, Appellant.
No. WD 67605.
Missouri Court of Appeals, Western District.
March 11, 2008.
Frederick Joseph Ernst, Kansas City, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Richard A Starnes, Office of Attorney General, Jefferson City for respondent.
*93 Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Ronderrick Briggs appeals the circuit court's judgment to convict him, after a jury trial, of two counts of robbery in the first degree. We affirm in this per curiam order entered pursuant to Rule 30.25(b).